Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Dipankar Chandra, Appellant                           Appeal from the 116th District Court of
                                                      Dallas County, Texas (Tr. Ct. No. DC-19-
No. 06-20-00056-CV         v.                         03484). Memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Burgess
Leonardo DRS, Inc., and DRS Network &                 and Justice Stevens participating.
Imaging Services, LLC, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Dipankar Chandra, pay all costs incurred by reason of
this appeal.



                                                      RENDERED NOVEMBER 24, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk